                 Case 4:19-cv-05206-JST Document 60 Filed 02/06/20 Page 1 of 5




 1   KRISTEN L. BOYLES (CSBA # 158450)
     PAULO PALUGOD (NYB # 5047964)
 2   [Admitted Pro Hac Vice]
     EARTHJUSTICE
 3   810 Third Avenue, Suite 610
     Seattle, WA 98104
 4   Ph: (206) 343-7340
     kboyles@earthjustice.org
 5   ppalugod@earthjustice.org

 6   ANDREA A. TREECE (CSBA # 237639)
     EARTHJUSTICE
 7   50 California Street, Suite 500
     San Francisco, CA 94111
 8   Ph: (415) 217-2089
     atreece@earthjustice.org
 9
     Attorneys for Plaintiffs
10   [Additional counsel listed at end]

11                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION

13   CENTER FOR BIOLOGICAL DIVERSITY,               Case No. 4:19-cv-05206-JST
     DEFENDERS OF WILDLIFE, SIERRA CLUB,
14   NATURAL RESOURCES DEFENSE COUNCIL,             Related Cases: No. 4:19-cv-06013-JST
     NATIONAL PARKS CONSERVATION                                   No. 4:19-cv-06812-JST
15   ASSOCIATION, WILDEARTH GUARDIANS,
     and THE HUMANE SOCIETY OF THE UNITED           JOINT STIPULATION TO
16   STATES,                                        RESCHEDULE CASE MANAGEMENT
                           Plaintiffs,              CONFERENCE
17
            v.
18   DAVID BERNHARDT, U.S. Secretary of the
     Interior, U.S. FISH AND WILDLIFE SERVICE,
19   WILBUR ROSS, U.S. Secretary of Commerce, and
     NATIONAL MARINE FISHERIES SERVICE,
20
                           Defendants,
21

22

23

24
                                                                    Earthjustice
25   JOINT STIPULATION TO                                           810 Third Ave., Suite 610
                                                                    Seattle, WA 98104-1711
     RESCHEDULE CASE MANAGEMENT CONFERENCE                          (206) 343-7340
26   Case No. 4:19-cv-05206-JST - 1 -
               Case 4:19-cv-05206-JST Document 60 Filed 02/06/20 Page 2 of 5




 1          Pursuant to Civil Local Rules 7-12 and 16-2, Plaintiffs and Federal Defendants in the

 2   three related cases of Center for Biological Diversity v. Bernhardt, No. 19-cv-05206, California

 3   v. Bernhardt, No. 19-cv-06013, and Animal Legal Def. Fund v. Bernhardt, No. 19-cv-06812,

 4   jointly stipulate to a request for an order continuing the Initial Case Management Conference,

 5   and the deadline for filing the parties’ Case Management Statements, until after the Court rules

 6   on the pending motions to dismiss. Specifically, the parties propose that the Initial Case

 7   Management Conference be continued to three weeks after the Court issues its final ruling on

 8   Federal Defendants’ pending motions to dismiss, and that the parties submit Case Management

 9   Statements at least seven days before the Initial Case Management Conference. In support of the

10   joint stipulation, the parties set forth the following reasons for the requested continuances and the

11   effect that such continuances would have on the management of the case:

12           1.     This Court has before it three related cases challenging Endangered Species Act

13   regulations promulgated by the U.S. Department of the Interior, U.S. Fish and Wildlife Service,

14   U.S. Department of Commerce, and National Marine Fisheries Service.

15           2.     On October 22, 2019, this Court reset deadlines in 19-cv-05206 (ECF 24) and 19-

16   cv-06013 (ECF 29), scheduling the Case Management Statement for February 25, 2020 and

17   Initial Case Management Conference for March 3, 2020. On November 7, 2019, this Court set

18   the same dates for related case 19-cv-06812 (ECF 18).

19           3.     On December 6, 2019, Federal Defendants filed identical motions to dismiss in all

20   three cases for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

21   section 12(b)(1). Plaintiffs filed their opposition briefs on January 7, 2020; and Federal

22   Defendants filed their reply briefs on January 24, 2020. The Federal Defendants’ motions are

23   now scheduled for hearing in this Court on February 26, 2020 at 2 p.m.

24
                                                                                Earthjustice
25   JOINT STIPULATION TO                                                       810 Third Ave., Suite 610
                                                                                Seattle, WA 98104-1711
     RESCHEDULE CASE MANAGEMENT CONFERENCE                                      (206) 343-7340
26   Case No. 4:19-cv-05206-JST - 2 -
               Case 4:19-cv-05206-JST Document 60 Filed 02/06/20 Page 3 of 5




 1           4.     Previous modifications to the case schedule include: (1) the parties’ stipulation to

 2   enlarge the time for Federal Defendants to file responsive pleadings (19-cv-05206, ECF 22), (2)

 3   the parties’ stipulation to enlarge the time for briefing on the Federal Defendants’ motion to

 4   dismiss (19-cv-05206, ECF 32; 19-cv-06013, ECF 44; 19-cv-06812, ECF 19) and (3) the clerk’s

 5   notice continuing the motion hearing to February 26, 2020 and resetting briefing deadlines per

 6   the parties’ stipulation (19-cv-05206, ECF 35; 19-cv-06013, ECF 48; 19-cv-06812, ECF 23).

 7           5.     Federal Defendants previously represented to the Court that if the Court denies

 8   their motions to dismiss, they will file the administrative record(s) two weeks after the court’s

 9   ruling on their motions (e.g., 19-cv-5206, ECF 22), at which time the cases will be ready for

10   briefing on the parties’ cross-motions for summary judgment.

11           6.     Under the current schedule, the parties’ Case Management Statements are due one

12   day prior to the hearing on Federal Defendants’ motions to dismiss. Because the Court’s ruling

13   on the pending motions to dismiss will directly affect how these three related cases will be

14   managed going forward, it does not make practical sense for the parties to meet and confer and

15   file their Case Management Statements prior to the Court’s ruling on the motions to dismiss.

16   Continuing the date for the Initial Case Management Conference and the deadline for submission

17   of the Case Management Statements until after the Court’s ruling on the motions to dismiss will

18   allow the parties sufficient time to coordinate on a case briefing and hearing schedule if the

19   Court denies the Federal Defendants’ motions in full or in part, and will avoid wasting both the

20   Court’s and the parties’ time and resources.

21           7.     No other deadlines have been set in these cases that would be affected by the

22   requested continuances.

23

24
                                                                                Earthjustice
25   JOINT STIPULATION TO                                                       810 Third Ave., Suite 610
                                                                                Seattle, WA 98104-1711
     RESCHEDULE CASE MANAGEMENT CONFERENCE                                      (206) 343-7340
26   Case No. 4:19-cv-05206-JST - 3 -
               Case 4:19-cv-05206-JST Document 60 Filed 02/06/20 Page 4 of 5




 1          *In compliance with Local Rule 5-1(i), the filer of this document attests that all

 2   signatories listed have concurred in the filing of this document.

 3        DATED: February 6, 2020.                   Respectfully submitted,

 4                                                   s/ Paulo Palugod
                                                     PAULO PALUGOD (NYB # 5047964)
 5                                                   [Admitted Pro Hac Vice]
                                                     KRISTEN L. BOYLES (CSBA # 158450)
 6                                                   EARTHJUSTICE
                                                     810 Third Avenue, Suite 610
 7                                                   Seattle, WA 98104
                                                     Ph: (206) 343-7340
 8                                                   kboyles@earthjustice.org
                                                     ppalugod@earthjustice.org
 9                                                   Attorneys for Plaintiffs Center for Biological
                                                     Diversity, Defenders of Wildlife, Sierra Club,
10                                                   National Parks Conservation Association,
                                                     WildEarth Guardians, and The Humane Society
11                                                   of The United States

12                                                   ANDREA A. TREECE (CSBA # 237639)
                                                     EARTHJUSTICE
13                                                   50 California Street, Suite 500
                                                     San Francisco, CA 94111
14                                                   Ph: (415) 217-2089
                                                     atreece@earthjustice.org
15                                                   Local Counsel for Plaintiffs

16                                                   REBECCA RILEY (ISBA # 6284356)
                                                     [Admitted Pro Hac Vice]
17                                                   NATURAL RESOURCES DEFENSE COUNCIL
                                                     20 North Wacker Drive, Suite 1600
18                                                   Chicago, IL 60606
                                                     Tel: (312) 651-7900
19                                                   rriley@nrdc.org
                                                     Attorney for Natural Resources Defense
20                                                   Council

21

22

23

24
                                                                               Earthjustice
25   JOINT STIPULATION TO                                                      810 Third Ave., Suite 610
                                                                               Seattle, WA 98104-1711
     RESCHEDULE CASE MANAGEMENT CONFERENCE                                     (206) 343-7340
26   Case No. 4:19-cv-05206-JST - 4 -
            Case 4:19-cv-05206-JST Document 60 Filed 02/06/20 Page 5 of 5




 1                                       KARIMAH SCHOENHUT (DCBA #1028390)
                                         SIERRA CLUB
 2                                       [Admitted Pro Hac Vice]
                                         50 F. St. NW, 8th Floor
 3                                       Washington, DC 20001
                                         Tel: (202) 548-4584
 4                                       karimah.schoenhut@sierraclub.org
                                         Attorney for Sierra Club
 5
                                         RYAN ADAIR SHANNON (OSBA # 155537)
 6                                       [Admitted Pro Hac Vice]
                                         CENTER FOR BIOLOGICAL DIVERSITY
 7                                       P.O. Box 11374
                                         Portland, OR 97211
 8                                       Tel: (503) 283-5474 ext. 407
                                         rshannon@biologicaldiversity.org
 9                                       Attorney for Center for Biological Diversity

10      DATED: February 6, 2020.
                                         s/ Coby Healy Howell
11                                       Coby Healy Howell
                                         U.S. Dept. of Justice
12                                       Environment and Natural Resources Division
                                         c/o U.S. Attorney's Office, 1000 SW Third
13                                       Avenue, Suite
                                         Portland, OR 97204
14                                       503 727 1023
                                         Fax: 503 727 1117
15                                       Email: coby.howell@usdoj.gov

16                                       Michael Richard Eitel
                                         U.S. Department of Justice
17                                       Environment and Natural Resources Division
                                         Wildlife and Marine Resources Section
18                                       1961 Stout Street, 8th Floor, Room 812
                                         Denver, CO 80294
19                                       303-844-1479
                                         Fax: 303-844-1350
20                                       Email: michael.eitel@usdoj.gov
                                         Attorneys for Defendants David Bernhardt, U.S.
21                                       Secretary of Interior, U.S. Fish and Wildlife
                                         Service, Wilbur Ross, U.S. Secretary of
22                                       Commerce, and National Marine Fisheries
                                         Service
23

24
                                                                 Earthjustice
25   JOINT STIPULATION TO                                        810 Third Ave., Suite 610
                                                                 Seattle, WA 98104-1711
     RESCHEDULE CASE MANAGEMENT CONFERENCE                       (206) 343-7340
26   Case No. 4:19-cv-05206-JST - 5 -
